 1                                 UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                  ***
 4   AUBREY C. AVERY, JR.,                                     Case No. 2:16-CV-1774-GMN-EJY
 5                   Plaintiff,
                                                                            ORDER
 6          v.
 7   THE STATE OF NEVADA, EX REL CLARK
     COUNTY, EX REL, LVMPD, et al.,
 8
                     Defendants.
 9

10           Before the Court is Defendants’ Motion to Strike Plaintiff’s Motion of Interrogatories as
11   Impertinent. ECF No. 57. As stated in Defendants’ Motion, Defendants propounded interrogatories
12   on Plaintiff who has attempted to respond through his Motion of Interrogatories. Plaintiff clearly
13   misunderstands his obligations. Plaintiff must respond to each interrogatory sent by Defendants by
14   drafting his answers and sending those answers directly to the Defendants. Plaintiff must respond
15   to each of Defendants’ interrogatories separately and/or object to the interrogatory on a lawful
16   basis. Plaintiff’s pro se status does not excuse him from having to follow the rules of procedure that
17   govern all litigants.
18          Recognizing that Plaintiff’s Motion of Interrogatories was improper, the Court has denied
19   that Motion. Accordingly, Defendants’ Motion to Strike Plaintiff’s Motion of Interrogatories, while
20   meritorious, is DENIED as moot.
21

22           DATED: December 12, 2019
23

24

25
                                                   ELAYNA J. YOUCHAH
26                                                 UNITED STATES MAGISTRATE JUDGE
27

28
                                                      1
